Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.

Response to Amendment
Amendments to the claims, filed on 1/20/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7-12, 14, 15, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain et al (US 2016/0136925 A1).
Regarding claim 1, Chamberlain teaches a method comprising forming a plurality of layers, each of the layers including at least a first set of ceramic fibers and a second set of ceramic fibers, wherein the first set is arranged at an angle with respect to the second set, wherein the first set and the second set define a plurality of pores therebetween; arranging the layers on top of each other to form a porous preform; and infiltrating the porous preform with a matrix material; wherein the layers and pores may be staggered (para 25-34; figs 1-4), which would have suggested or rendered obvious to one of ordinary skill in the art at the time of invention wherein the pores are aligned such that each channel extends in a non-orthogonal direction with respect to the plurality of layers arranged on top of each other
Regarding the limitations “such that each channel is defined by a respective set of pores and has a uniform diameter that is equal to diameters of the respective set of pores, and wherein each channel comprises one inlet at the first side of the complete porous preform and one outlet at the second side of the complete porous preform; and infiltrating the complete porous preform with a matrix material;” Chamberlain teaches adjusting the fiber architectures, e.g., the spacing of the transverse and longitudinal tows between layers, the offset between the tows of the layers and/or the spacing between the layers, regions of open space ("void spaces") within the fiber architecture; para 20, 22-24, 26-27, 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the fiber architecture in the CMC of Chamberlain to optimize the mechanical properties of the ceramic matrix composites and result in improvements in infiltration techniques to improve yield, reduce cycle times, reduce part cost, and increase the insertion opportunities for the CMCs.
Regarding claim 7, Chamberlain suggests the infiltrating the channels with the matrix material comprises infiltrating by chemical vapor infiltration (CVI) (para 4, 23).
Regarding claim 8, Chamberlain suggests woven embodiments, wherein portions of the tows of the layer may be supported by portions of the tows of the layer, and vice versa (i.e., the first set of ceramic fibers and the second set of ceramic fibers form a two-dimensional weave) (para 25).
Regarding claim 9, Chamberlain suggests the porous preform is a complete porous preform for a component of a gas turbine engine (para 44).
Regarding claim 10, Chamberlain suggests a method comprising forming a plurality of layers of ceramic fibers, the plurality of layers comprising a complete porous preform, the plurality of layers including a plurality of pores defining a plurality of channels extending continuously through the complete porous preform from a first side of the complete porous preform to a second side of the complete porous preform; para 25-34; figs 1-4), which would have suggested or rendered obvious to one of ordinary skill in the art at the time of invention wherein the pores are aligned such that each channel extends in a non-orthogonal direction with respect to the plurality of layers arranged on top of each other.
Regarding the limitations “such that each channel is defined by a respective set of pores and has a uniform diameter that is equal to diameters of the respective set of pores, and wherein each channel comprises one inlet at the first side of the complete porous preform and one outlet at the second side of the complete porous preform; and infiltrating the complete porous preform with a matrix material;” Chamberlain teaches adjusting the fiber architectures, e.g., the spacing of the transverse and longitudinal tows between layers, the offset between the tows of the layers and/or the spacing between the layers, regions of open space ("void spaces") within the fiber architecture; staggering of the tows within a single layer and/or across multiple layers of a composite material, and the percentage of open channels to enhance the mechanical properties of the ceramic matrix composites; wherein improvements in infiltration techniques should improve yield, reduce cycle times, reduce part cost, and increase the insertion opportunities for the CMCs (para 20, 22-24, 26-27, 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the fiber architecture in the CMC of Chamberlain to optimize the mechanical properties of the ceramic matrix composites and result in improvements in infiltration techniques to improve yield, reduce cycle times, reduce part cost, and increase the insertion opportunities for the CMCs.
Regarding claim 11, Chamberlain suggests the use of three-dimensional fabric which would have suggested or otherwise rendered obvious the at least one layer is a 3-D weave of the ceramic fibers (para 33).
Regarding claim 15, Chamberlain suggests the infiltrating the complete porous preform with the matrix material comprises infiltrating by melt infiltration (para 4, 27, 34).
Regarding claims 12, 14, and 21-28, Chamberlain suggests the at least one layer comprises a plurality of layers; and two-dimensional fabrics and or woven embodiments, wherein portions of the tows of the layer may be supported by portions of the tows of the layer, and vice versa (i.e., wherein each layer is a two dimensional weave of the ceramic fibers); and arranging the layers on top of each other to form the complete porous preform; wherein the layers and pores may be staggered (para 25-34; figs 1-4), which would have suggested or rendered obvious to one of ordinary skill in the art at the time of invention wherein the pores are aligned such that each channel extends in a non-orthogonal direction with respect to the plurality of layers arranged on top of each other
Regarding the limitation “a plurality of layers” and “wherein the layers are a predetermined distance apart, the predetermined distances being in a range of 10 to 500 times a width of a fiber of the ceramic fibers;” “wherein the channels extend linearly through the porous preform;” “wherein the channels oscillate through the porous preform from the first side to the second side in a linear zig-zag pattern;” “wherein the channels oscillate through the porous preform from the first side to the second side in a non-linear zig- zag pattern;” and “wherein the channels include a first portion and a second portion, the second portion extending from the first portion at a predetermined angle 8 between 5 degrees and 180 degrees;” Chamberlain teaches adjusting the fiber architectures, e.g., the spacing of the transverse and longitudinal tows between layers, the offset between the tows of the layers and/or the spacing between the layers, regions of open space ("void spaces") within the fiber architecture; staggering of the tows within a single layer and/or across multiple layers of a composite material, and the percentage of open channels to enhance the mechanical properties of the ceramic matrix composites; wherein improvements in infiltration techniques should improve yield, reduce cycle times, reduce part cost, and increase the insertion opportunities for the CMCs (para 20, 22-24, 26-27, 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the fiber architecture in the CMC of Chamberlain to optimize the mechanical properties of the ceramic matrix composites and result in improvements in infiltration techniques to improve yield, reduce cycle times, reduce part cost, and increase the insertion opportunities for the CMCs.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of previous prior art of record. The Applicant is directed to the 35 USC § 103 section above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783